Citation Nr: 0936230	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  08-23 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1948 to 
June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which: granted service connection 
for bilateral hearing loss, assigning a noncompensable 
disability evaluation; denied service connection for 
tinnitus; and denied service connection for a low back 
disability.  In July 2007, the Veteran submitted a notice of 
disagreement concerning the denial of service connection for 
tinnitus and raised a claim for entitlement to a higher 
disability evaluation for the cervical spine, then assigned a 
20 percent disability evaluation.  In October 2007, the 
Veteran submitted a notice of disagreement concerning the 
denial of service connection for his low back disability.  He 
subsequently perfected his appeal regarding his low back 
disability in August 2008.

The Veteran did not perfect his appeal for tinnitus.  
Additionally, although the August 2008 statement of the case 
addressed a possible claim of entitlement to an initial 
compensable evaluation for bilateral hearing loss, the 
Veteran did not perfect an appeal for this issue.  Thus, 
these two issues are not in appellate status and will not be 
addressed any further herein.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal (VA Form 9) after a statement 
of the case is issued by VA).

The Veteran's August 2008 VA Form 9 also addressed his appeal 
of the 20 percent disability evaluation for his cervical 
spine, seeking an increased evaluation of 30 percent.  An 
earlier August 2008 rating decision granted the Veteran a 
30 percent disability evaluation.  This is considered a full 
grant of the benefit sought on appeal.  Thus, the issue is no 
longer before the Board.


In June 2009, the Veteran presented sworn testimony during a 
personal hearing in Huntington, West Virginia, which was 
chaired by the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that a 
low back disability is the result of a disease or injury in 
active duty service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active military service.  See 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Prior to initial 
adjudication of the Veteran's claim, a letter dated in 
January 2007 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio at 187.

Further, the January 2007 letter informed the Veteran of how 
VA determines the appropriate disability rating and effective 
date to be assigned when a claim is granted, consistent with 
the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
treatment records, and all obtainable private treatment 
records are in the file.  In his March 2006 statement, the 
Veteran referenced treatment prior to 1990 and stated that he 
would attempt to locate those records.  See Veteran letter, 
March, 3, 2006.  However, the Veteran's later March 2006 
statement indicated that these treatment records were no 
longer on file.  See Veteran statement, March 17, 2006.  
Additionally, the Board attempted to locate the Veteran's 
Social Security Administration (SSA) records.  However, an 
April 2006 response from SSA indicated that the Veteran's 
file had been destroyed.  See SSA letter, April 18, 2006.  
Further, in a February 2007 VCAA notice response letter, the 
Veteran noted that he had no further evidence to submit.  See 
Veteran VCAA notice response letter, February 23, 2007.  In 
light of VA's efforts to obtain all available treatment 
records, the Board finds the duty to assist has been met.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The record indicates that the Veteran underwent a VA 
examination in May 2007 and the results from that examination 
have been included in the claims file for review.  The 
examination involved a review of the claims file, a thorough 
examination of the Veteran, and an opinion that was supported 
by sufficient rationale.  Therefore, the Board finds that the 
examination is adequate for determining service connection 
for degenerative changes of the lumbar spine.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a 
medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of 
the claim).  Given the foregoing, the Board finds that the VA 
has substantially complied with the duty to obtain the 
requisite medical information necessary to make a decision on 
the Veteran's claim.
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds.

II. Merits of the Claim

The Veteran claims that he has a low back disability as a 
result of his active military service.  Specifically, he 
contends that he has had low back pain since an October 1950 
in-service motor vehicle accident (MVA).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  
However, that an injury or disease occurred in service is not 
enough; there must also be a chronic disability resulting 
from that injury or disease.  If there is no showing of the 
chronic disability during service, then a showing of 
continuous symptoms after service is required to support a 
finding of chronicity.  See 38 C.F.R. § 3.303(b) (2008).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (2008).

In order to establish service connection for a disability, 
there must be (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A review of the medical evidence of record shows that the 
Veteran has a current low back disability.  The Veteran has 
sought treatment for low back pain on multiple occasions.  
Additionally, the May 2007 VA examiner diagnosed the Veteran 
with degenerative disease of the lumbar spine.  Thus, the 
first element of Hickson is met.  

[The Board notes in passing that although the VA examiner's 
diagnosis is reflective of arthritis, such was not confirmed 
upon X-ray of the Veteran's spine and there is no other 
diagnosis of arthritis of record.  Accordingly, the 
regulations pertaining to presumptive service connection for 
arthritis are not for application.  See 38 C.F.R. §§ 3.307, 
3.309 (2008).]

Additionally, a review of the Veteran's service treatment 
records indicates that he was involved in a MVA in 
October 1950, injuring his neck and teeth.  A May 2006 
administrative decision by the RO determined that the 
Veteran's injuries from that MVA were incurred in the line of 
duty.  While the service treatment records do not 
specifically address a low back disability resulting from the 
MVA, based on the occurrence of the MVA, the second element 
of Hickson is arguably met.

However, as noted above, evidence of a current disability and 
an in-service injury is not sufficient to warrant service 
connection.  The third element of Hickson requires that there 
be competent medical evidence of a nexus between the 
Veteran's current disability and the in-service injury.  See 
Hickson, supra.

The report from the May 2007 VA examination did not find a 
medical nexus between the Veteran's current disability and 
his in-service injury.  Rather, the examiner indicated that 
the Veteran's degenerative changes of the lumbar spine were 
likely due to age.  The examiner further noted that such 
degeneration is a "general common occurrence due to normal 
wear and tear from the aging process," and highlighted the 
fact that there were no complaints of low back problems due 
to the MVA in the Veteran's service treatment records.  See 
VA examination report, May 16, 2007

The Veteran contends that a January 1991 treatment record 
from Dr. P.K.C. provides a medical nexus between his current 
disability and his in-service MVA.  Dr. P.K.C. diagnosed the 
Veteran with a lumbar sprain and spondylolithesis of L5 after 
a December 1990 MVA.  However, her opinion only vaguely noted 
that the spondylolithesis "may" have resulted from a prior 
injury or fall.  Additionally, she noted that the Veteran 
probably would have had a history of back problems if the 
spondylolithesis had resulted from trauma; crucially, 
however, the Veteran denied any previous back problems at 
that time.  In light of the vagueness and speculative nature 
of Dr. P.K.C.'s opinion, the Board does not find it to be 
conclusive proof of a medical nexus.  See Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) (evidence which is speculative, 
general or inconclusive in nature cannot support a claim.).

Although the Veteran in his sworn testimony denied any 
intercurrent low back injuries (See Transcript of Board 
hearing, June 25, 2009, p. 14.), the January 1991 treatment 
record from Dr. P.K.C. indicates that the Veteran's 
December 1990 MVA resulted in complaints of low back pain.  
In this case, the Board places greater weight of probative 
value on the history the Veteran presented to medical 
professionals for treatment purposes years ago than it does 
on his recent statements to VA in connection with his claim 
for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the veteran); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  This intercurrent injury, 
coupled with the lack of evidence of treatment for the low 
back prior to January 1991, undermine the Veteran's argument 
of continuity of symptomatology.  Thus, the Board finds that 
the evidence of record does not establish that the Veteran 
has a chronic low back disability resulting from service.

The only evidence which purports to relate the Veteran's low 
back disability to his in-service MVA are the statements of 
the Veteran and his representative.  However, it is now well 
established that laypersons, such as the Veteran and his 
representative, without medical training are not competent to 
relate those symptoms to a particular diagnosis or specific 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) (2008) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
120-1 (1999) (there must be medical evidence on file 
demonstrating a relationship between the Veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent).  While the Veteran can describe 
what he experiences, he is not able to provide competent 
evidence as to the etiology of his low back disability.  His 
assertions are accorded less weight than the competent 
medical evidence and the May 2007 VA examiner's opinion that 
are against his claim.  Competent evidence linking his 
disabilities to service is lacking in this case.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
referenced above, relating to chronicity and continuity of 
symptomatology.  In this case, there is no competent medical 
evidence that the Veteran was treated for low back pain until 
nearly forty years after his separation from service in 
conjunction with a post-service MVA.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised).  Further, the 
Veteran provided no other corroboration of his continuous 
symptomatology.  The Veteran did submit statements from his 
current wife and a fellow service member, B.M.F.  However, 
the Veteran's current wife did not know him when he was 
separated from service and cannot attest to his low back 
complaints at that time.  Additionally, the statement from 
B.M.F. only addresses the Veteran's tooth and neck injuries 
in service, not any low back pain complaints.  At his 
personal hearing, the Veteran was again encouraged to submit 
additional statements of family members or friends 
corroborating his continuous symptomatology, however the 
Veteran failed to submit any such corroborating evidence.  In 
short, the medical nexus element of Hickson cannot be met via 
continuity of symptomatology.

As explained above, the competent medical evidence of record 
does not demonstrate that there is a relationship between the 
October 1950 in-service MVA and the Veteran's current low 
back disability.  Thus, the third element of Hickson is not 
met and the Veteran's claim fails on that basis.

Accordingly, the Board finds that the claim of entitlement to 
service connection for a low back disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2008); see also Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


